57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Muhaimen ABDELJABER, a/k/a Emad Abdel-Jeper, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-2540.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  June 9, 1995.

Muhaimen Abdeljaber, Petitioner Pro Se.  Richard Michael Evans, Anthony Wray Norwood, United States Department of Justice, Washington, DC, for Respondent.
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals' (Board) decision and order affirming the immigration judge's denial of his application for waiver of deportation.  See 8 U.S.C.A. Sec. 1182(c) (West Supp.1995).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Abdeljaber v. INS, No. Adq-deq-gsi (B.I.A. Sept. 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED